Citation Nr: 0116567	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from June 1959 to May 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 RO decision that denied service 
connection for a psychiatric disorder, claimed by the veteran 
as insanity, and for hypertension.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Among other things, the VCAA eliminates the concept 
of a well-grounded claim and redefines the obligations of VA 
with respect to notice to a claimant and the duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  This change in law 
is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id. at § 7, subpart (a).  
Remand of this case is required to ensure compliance with the 
notice and duty-to-assist provisions contained in the VCAA.  
Further, since the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it could be prejudicial to the appellant for 
the Board to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

With regard to notice, the veteran said, in his January 2001 
response to the December 2000 Supplemental Statement of the 
Case (SSOC), that if more records were needed for his claims, 
he should be so advised and given time to obtain them.  The 
veteran should be notified of the evidence needed to 
substantiate his claims so that he can obtain and submit it.

With regard to notice and the veteran's claim for service 
connection for a psychiatric disorder, he has been diagnosed, 
variously, with bipolar disorder and schizophrenia.  He is 
advised that the evidence needed to substantiate his claim is 
medical evidence, i.e., evidence from a health care 
professional, that shows that he first manifested his 
psychiatric disorder during service or to a compensable 
degree during the first postservice year.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  There are 
references in this record to the euphemism, "nervous 
condition."  The veteran is further advised that it is not 
enough for him to assert, as he has, that he was "nervous" 
in service, and then to contend that the proof of his 
"nervousness" is elevated blood pressure readings.  Service 
connection for a psychiatric disorder will only be granted on 
the basis of medical evidence described above.

With regard to notice and the veteran's claim for service 
connection for hypertension, medical evidence of record shows 
that he had elevated blood pressure readings in service, that 
he was then diagnosed with hypertension, and that, because of 
that diagnosis, he was disqualified from a training program 
to which he sought admission.  He is advised that the 
evidence needed to substantiate his claim is medical evidence 
that he currently has chronic hypertension and that chronic, 
not transient, hypertension was manifested during service, or 
that disabling, chronic hypertension was manifested during 
the first postservice year.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  It is not enough to show that 
hypertension was diagnosed in service if that hypertension 
proves to have been transient and not chronic.

With regard to the VA duty to assist, a review of the 
evidence of record reveals several avenues of evidentiary 
development that should be explored.

First, the veteran has repeatedly referred to documents 
submitted to the Navy Bureau of Personnel by a former unit 
commander, and he has contended that those documents have 
some bearing on his claims.  Some, but not all, of the 
veteran's service personnel records are in the file.  He 
sought additional records in a May 1997 letter to the Naval 
Reserve Personnel Center and, later, from the National 
Personnel Records Center (NPRC).  A July 1998 response from 
NPRC indicated that personnel records had not been located.  
In light of the veteran's assertions, the RO should attempt 
to obtain the remainder of the veteran's service personnel 
records.
Second, in his June 1997 Notice of Disagreement (NOD), the 
veteran referred to a Minnesota Multiphasic Personality 
Inventory (MMPI) conducted in service soon after he enlisted.  
His service medical records do not reflect results of such a 
study nor do they suggest that one was ever conducted.  
However, he also referred in the NOD to a 1965 or 1966 MMPI 
conducted by a Dr. Domino.  The veteran should provide more 
specific information, including the date of the evaluation 
and the full name and address of Dr. Domino, so that records 
of the evaluation can be obtained.

Third, according to an April 1997 Report of Contact, the 
veteran reported that he was first treated for a psychiatric 
disorder in 1981.  However, in his October 1997 VA Form 9, he 
said that "official post service treatment . . . did not 
begin . . . until 1985 or 1986 in a Fresno military 
hospital" where a Dr. Crutchclaw first "alerted [him] to 
the seriousness of [his] Navy[-]acquired insanity."  In a 
September 1998 letter to his representative, the veteran said 
his treatment by Dr. Crutchclaw was at a Fresno VA hospital 
in 1981, 1982, or 1983, and that records of that treatment 
are in his chart at the Martinsburg VA hospital.  A June 1987 
report by Trevor Glenn, MD, reflected past medical history of 
Fresno VA psychiatric treatment earlier in 1987 and, 
possibly, in 1984 while the veteran was hospitalized for 
treatment of kidney stones.

The RO requested treatment records dated between June 1981 
and December 1983 from the Fresno VA hospital.  The hospital 
responded that an administrative record and a medical record 
were permanently transferred to the Martinsburg VA hospital 
in December 1996.  However, those records have not been 
associated with the file and, since the request was limited 
to the period 1981 to 1983, it is not entirely clear that all 
of the veteran's Fresno treatment records were transferred to 
Martinsburg.  Further, in his September 1998 letter, the 
veteran said he was treated at the Fresno VA hospital in July 
1992.  The RO should obtain all records of the veteran's 
treatment at the Fresno VA hospital since 1981, including 
those records transferred to the Martinsburg VA hospital, and 
should obtain all records of treatment at the Martinsburg VA 
hospital as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 
see, also, Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

Fourth, the veteran has repeatedly mentioned treatment by a 
Dr. Edgar Castillo.  In an undated letter to the doctor, the 
veteran requested the doctor's assistance with his claims and 
referred to an enclosed check.  In November 1998, the RO 
requested records from Dr. Castillo.  However, the file does 
not include such records, or a response from the doctor, and 
additional efforts to obtain his evidence are warranted.

Fifth, at the May 1997 VA psychiatric examination, the 
veteran reported hospitalization for psychiatric treatment in 
1993, but there are no records in the file that show such 
treatment.  The veteran should provide information 
sufficiently specific to enable the RO to obtain records of 
that treatment.  However, the March 1997 VA discharge summary 
noted history from the veteran that his most recent 
psychiatric treatment was in 1991 at the Tidewater 
Psychiatric Institute.  Records of that treatment are already 
in the file.  The veteran should clarify the dates and 
location of treatment he received between 1990 and 1997.

Sixth, the veteran receives disability income benefits from 
the Social Security Administration (SSA).  The SSA decision 
awarding those benefits, and the records considered in 
reaching it, may be relevant to his VA claims and should be 
obtained and associated with the file.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Seventh, a reading of the transcript of the July 2000 hearing 
suggests either that the hearing ended somewhat abruptly or 
that the transcript is incomplete.  The hearing officer 
should review the transcript, to ensure it is an accurate 
record of the hearing, and should memorialize that review for 
the record.

Finally, the veteran referred to others, including friends, 
attorneys, a former judge, former wives, former employers, 
former prison guards, and a former classmate at a Navy school 
in Pomona, California, who he believes have evidence relevant 
to his claims.  He is invited to obtain letters or statements 
from such persons and submit them for consideration by VA 
adjudicators.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the dates of all treatment he received 
for a psychiatric disorder or for 
hypertension since 1963 as well as the 
names and addresses of the health care 
professionals who provided it.  It is 
particularly important that the veteran 
provide information regarding his 
earliest postservice treatment for both 
disorders.  Further, the veteran should 
provide information regarding the MMPI 
administered by Dr. Domino.  Finally, the 
veteran should clarify the dates and the 
location of all VA treatment he has had 
for both disorders.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained, including all medical records 
from the Fresno and Martinsburg VA 
medical centers, and should make further 
efforts to obtain records from Dr. 
Castillo.

2.  The RO should attempt to obtain all 
of the veteran's service personnel 
records.

3.  The RO should obtain the SSA decision 
that awarded the veteran disability 
income benefits and the records 
considered in reaching it.

4.  The hearing officer should review the 
transcript of the July 2000 hearing and 
verify its accuracy for the record.

5.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of all 
psychiatric disability.  It is imperative 
that the examiner reviews the claims 
folder prior to the examination, 
particularly the earliest records of 
evaluation and treatment.  All indicated 
tests should be conducted.  The examiner 
should render an opinion as to whether 
the evidence of record shows that the 
veteran's current psychiatric disability 
was first manifested in service or within 
the first service year (between June 1959 
and June 1964).  The factors upon which 
the medical opinion is based must be set 
forth in the report.

6.  Upon completion of the above 
development, the claim file should be 
submitted to a VA examiner for review.  
The examiner should determine, based on 
the evidence of record, whether the 
veteran currently has chronic 
hypertension and, if so, whether it was 
first manifested in service (between June 
1959 and May 1963) or, if it was not, 
whether disabling, chronic hypertension 
was manifested between May 1963 and June 
1964.  The examiner should comment on the 
significance, if any there is, of the 
elevated blood pressure readings recorded 
in the veteran's service medical records. 
The factors upon which the medical 
opinion is based must be set forth in the 
report.

7.  After the foregoing actions have been 
completed, the RO should review the 
claims for service connection for a 
psychiatric disorder and for hypertension 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in Sect. 
3 of the Act (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  If the decisions remain 
adverse to the veteran, he and his 
representative should be furnished with 
an SSOC that sets forth all of the 
evidentiary development undertaken 
herein, the results of those efforts, and 
the evidence actually considered.  If an 
SSOC is issued, the veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board.

On remand, the veteran may submit additional evidence and 
argument on the matters remanded, and he is specifically 
invited to obtain and submit letters or statements from those 
persons he believes have evidence relevant to his claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
                                                        R. E. 
Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


